UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-5101


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROSCOE P. MILLER,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Henry M. Herlong, Jr., Senior
District Judge. (6:09-cr-00785-HMH-5)


Submitted:   April 20, 2012                 Decided:   April 25, 2012


Before WILKINSON, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Benjamin   T.   Stepp,   Assistant   Federal    Public   Defender,
Greenville, South Carolina, for Appellant.    William N. Nettles,
United States Attorney, William J. Watkins, Jr., Assistant
United   States  Attorney,   Greenville,   South   Carolina,   for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Roscoe     P.    Miller     appeals         his    twenty-four-month

sentence for violation of his supervised release.                         Miller argues

that his revocation sentence is plainly unreasonable because the

district court failed to explain the basis for the sentence it

selected.      For the reasons that follow, we affirm.

              After    pleading   guilty      to    conspiracy       to    defraud    the

United States, in violation of 18 U.S.C. § 371 (2006), Miller

was sentenced on January 19, 2010 to fifteen months in prison,

to be followed by a thirty-six-month term of supervised release.

Miller’s supervised release commenced on July 1, 2010.                           Miller

absconded from supervision shortly thereafter, and a warrant was

issued for his arrest.            The warrant was not executed, however,

until August 26, 2011, over a year after its issuance.                                On

August 30, 2011, Miller’s probation officer petitioned the court

to revoke supervised release.

              The   district   court     relied      on   Miller’s        admission    to

find   that    Miller    had   violated       the    terms      of   his     supervised

release.        The    court   next     detailed      the    relevant        sentencing

calculations, including the policy statement range of five to

eleven months’ imprisonment, and the statutory maximum sentence




                                          2
of   twenty-four       months. 1     The   court     then    heard     argument      from

counsel and allowed Miller to allocute.

                Counsel for Miller noted several facts relevant to his

request for leniency, but did not argue in favor of a specific

sentence below (or within) the advisory policy statement range.

In   his   statement,      Miller     offered    that      he   had    stopped      using

drugs, had recently become a father, and that he was en route to

report     to    his   probation     officer    at   the    time      of   his    arrest.

After expressing incredulity as to the latter contention, the

court summarily imposed the twenty-four-month sentence.

                The district court has broad discretion to impose a

sentence upon revoking a defendant’s supervised release.                           United

States v. Thompson, 595 F.3d 544, 547 (4th Cir. 2010).                           Thus, we

will affirm a sentence imposed after revocation of supervised

release if it is within the governing statutory range and not

plainly unreasonable.              United States v. Crudup, 461 F.3d 433,

439-40     (4th    Cir.   2006).      In   doing     so,    the    court    “follow[s]




      1
        Miller’s absconding from supervision was a Grade C
violation.    See U.S. Sentencing Guidelines Manual (“USSG”)
§ 7B1.1(a)(3)(B), p.s. (2009).    This, coupled with Miller’s
placement in Criminal History Category III, resulted in an
advisory policy statement range of five to eleven months’
imprisonment.     USSG § 7B1.4(a), p.s.        Because Miller’s
underlying offense conduct was a Class D felony, the statutory
maximum sentence for Miller’s supervised release violation was
twenty-four months. See 18 U.S.C. § 3583(e)(3) (2006).



                                           3
generally the procedural and substantive considerations” used in

reviewing original sentences.                 Id. at 438.

               A    revocation      sentence       is   procedurally        reasonable    if

the     district         court     has    considered       the        policy      statements

contained in Chapter Seven of the Guidelines and the applicable

18    U.S.C.       §     3553(a)    (2006)     factors,        id.    at    440,    and   has

adequately explained the sentence chosen, though it need not

explain the sentence in as much detail as when imposing the

original sentence.               Thompson, 595 F.3d at 547.                 A sentence is

substantively reasonable if the district court states a proper

basis    for       its    imposition     of   a    sentence     up     to   the    statutory

maximum.       Crudup, 461 F.3d at 440.                  If, after considering the

above,    the       appeals      court    decides       that    the    sentence      is   not

unreasonable, it should affirm.                    Id. at 439.        Only if the court

finds the sentence unreasonable must the court decide “whether

it is ‘plainly’ so.”                United States v. Moulden, 478 F.3d 652,

657 (4th Cir. 2007).

               Miller      did     not   request    a    specific      sentence,      either

within or outside the policy statement range.                               Therefore, his

challenge to the adequacy of the explanation for his revocation

sentence is reviewed for plain error.                          United States v. Lynn,




                                               4
592 F.3d 572, 577-79 (4th Cir. 2010); 2 see United States v.

Williams, 401 F. App’x 776, 778 (4th Cir. 2010) (unpublished

after argument) (reviewing for plain error unpreserved objection

to supervised release revocation sentence).                      To establish plain

error, Miller must show that an error occurred, that the error

was plain, and that the error affected his substantial rights.

United States v. Aidoo, 670 F.3d 600, 611 (4th Cir. 2012).

             Assuming,         arguendo,         that     the    district         court’s

explanation was inadequate, Miller fails to argue, and nothing

in the record indicates, that the court would have imposed a

lighter sentence had it provided a more thorough explanation.

Accordingly, we conclude Miller’s challenge to his revocation

sentence     cannot    withstand      plain       error    review,      as   he   cannot

establish    that     any     error   by    the   district      court    affected     his

substantial rights.           See United States v. Knight, 606 F.3d 171,

178   (4th   Cir.     2010)    (explaining        that,   to    demonstrate       that   a

sentencing    error     affected      the    defendant’s        substantial       rights,

“the defendant must show that he would have received a lower

sentence had the error not occurred”).                    We therefore affirm the

district     court’s    judgment.           We    dispense      with    oral   argument

because the facts and legal contentions are adequately presented

      2
       We conclude that counsel’s bald and unsupported request
for leniency is insufficient, under Lynn, to preserve the issue
for harmless error review.



                                            5
in the materials before the court and argument would not aid the

decisional process.



                                                        AFFIRMED




                               6